DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Computer readable medium, under the broadest reasonable interpretation, will cover an ineligible signal per se unless defined otherwise in the application as filed. The specification does not include such limiting language.  It is acceptable to amend the claims to exclude the signal embodiment by adding “non-transitory” to modify the computer readable media.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach estimating a threshold signal strength and time interval of a user terminal for accessing an access system based on the distance between the user terminal and access system.
Relevant prior art:
Kuenzi et al. (US Pub No. 2020/0351661)
Prostko et al. (US Pub No. 2020/0168017)
Aksamit et al. (US Pat No. 10,249,122)
Dehnert et al. (US Pat No. 10,186,095)
Strulovitch et al. (US Pat No. 9,384,608)

Lickfelt (US Pub No. 2012/0092129)
Howarter et al. (US Pub No. 2010/0075656)
Telek et al. (US Pub No. 2006/0136997)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683